Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 1 of 59

EXHIBIT G
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 2 of 59

TBM 11 — 27 ~ 2018 Page| 1

 

 

TOWN OF CLARKSTOWN
TOWN BOARD REGULAR MEETING

Town Hall Auditorium
November 27, 2018 at 7:00 PM

MINUTES
PRESENT: Supervisor George Hochmann
Councilman Frank Borelii
Councilman Peter Bradley
Councilman Donald Franchino
Councilman Patrick Carroll
Town Clerk Justin Sweet

ABSENT:

Thomas Mascola, Town Attorney Present
Tom Morr, Town Comptroller Present

The Supervisor George Hochmann declared the Town Board meeting opened. Assemblage saluted the
flag. The Town Clerk read the roll call.

Det. Lt. Glen Dietrich to Report
The Supervisor thanked the entire Police Department for their efforts.

PUBLIC BEARING #1:
PH-1. RESOLUTION No (586-2018) - Authorizing Local Law Amending Chapter 16 of Town
Code Regarding the Department of Environmental Control

At 7:32 P.M. there was a motion lo open the Public Hearing by
Co. Carroll and seconded by Co. Franchino. The vote was unanimous.

A Local Law Amending Chapter 16, the Department of Environmental Control, and other
sections of the cade of the Town of Clarkstown by deleting all references to the “Department of
Environmental Control” and inserting in place thereof the "Department of Engineering and
Facilities Management" and by deleting all references to the "Director of Environmental Contro!"
and inserting in place thereof the "Director of Engineering and Facilities Management."

Robert Alberty, Director of Finance explained the Praposcd Local Law and how it will fuse
together several maintenance departments, There will be a few changes to the Proposed Local
Law and it will be presented at the next Town Board Meeting.
Ca

se 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 3 of 59

TBM 11-27-2018 __ Page |2

 

Co. Carroll asked if all maintenance departments will be consolidated into one department with
the exception of the Clarkstown Highway Department?

Mr. Alberty stated that this was correct.

Mr. Johnny Velez, Clarkstawn Highway Depariment and Vice President of the CSEA Union,
Mr. Velez asked when this information was presented to
Ms. Reth McDonald, President of the CSEA?

Mr. Aiberty stated that there have been several conversations over the last six months discussing
this concept. There have been at least three meetings with the CSEA or their representatives. He
will be working with the CSEA over the next few days to perfect this. The current terms of the
CSEA contract will be fully enforced.

‘At 7:38 P.M. there was a motion to CONTINUE the Public Hearing at the next Town Board

Meeting on Thursday, December 13, 2018. This was offered by Co. Borelli and seconded by Co.
Bradley, The yote was unanimous.

 

RESULT: TABLED [UNANIMOUS]

Next: 12/13/2018 12:00 PM

MOVER: Frank Boretli, Councilman
SECONDER: Peter Bradley, Councilman

AYES:

PUBLIC HEARING #2:

Motion

Hoehmann, Borelli, Bradley, Franchino, Carroll

 

to: Public Hearing Granting a Special Permit to RO-DYLL Realty LLC to Construct Apartments

Over Retail Space in the Congers Overlay District
Public Hearing #2 -

The Supervisor made a motion to open the Public Hearing. All were in favor,

Mr. Joe Simoes, Clarkstown Town Planner explained this proposal for a Special Permit that
allows for three, one bedroom apartments to be built above retail space in the Congers Overlay
District.

Rental preference will be given to Clarkstown Emergency Volunteers.

Mr. Simoes recommended to the Town Board ta close and adopt this Public Hearing, The
applicant has met all approvals.
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 4 of 59

TBM 11-27-2018 — Page |3
Al Osterwitz, New City
He would like to know who the principals are in the LLC.

Mr. Simoes responded:
Ed Bertolino and Mike Graziano.

There were no additional comments or questions from the Town Board or the Public regarding
this Public Hearing.

This Public Hearing was closed and adopted. See Resolution 604-2018, This was offered by
Co. Borelli and seconded by Co. Franchino. All were in favor. Closed and adopted.

 

 

 

 

 

 

 

 

RESULT; ADOPTED [UNANIMOUS]
MOVER: Patrick Carroll, Councilman
SECONDER: Frank Borelli, Councilman
AYES: Hoehmann, Borelli, Brad'cy, Franchino, Carroll
AGENDA ITEM #1:
RESOLUTION No (587-2018) - Accepting Town Board Minutes of October 16, 2018
RESULT: ADOPTED [UNANIMOUS]
MOVER: Patrick Carroll, Councilman
SECONDER: Donald Franchino, Councilman
AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll
AGENDA ITEM #2:

RESOLUTION No (588-2018) - Setting a Public Hearing on a Proposed Loca! Law Entitled “Amending
Chapter 249A, Stormwater Management, To Improve Peak Rate of Flow from any new Developments or

Projects in Clarkstown

 

 

RESULT; ADOPTED [UNANIMOUS]

MOVER: Frank Borelli, Councilman

SECONDER: Peter Bradley, Councilman

AYES: ———_s Hoehmann, Borelli, Bradley, Franchino, Carroll
AGENDA ITEM #3:

RESOLUTION No (589-2018) - Setting a Public Hearing on a Proposed Local Law Entitled
"Landscaper Licensing Law of the Town of Clarkstown"

 

 

 

RESULT: ADOPTED [UNANIMOUS]

MOVER: Frank Borelii, Councilman

SECONDER: = Donald Franchino, Councilman

AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll
AGENDA ITEM #4:

RESOLUTION No (590-2018) - Authorizing Expenses for Conference (FBI National Academy
Graduation Ceremonies) (Total Cost; $300.00)

 

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 5 of 59

 

 

 

TBM It — 27-2018 Page | 4
| RESULT: ADOPTED [UNANIMOUS}

MOVER: Frank Borelli, Counciiman

SECONDER: Peter Bradley, Councilman
| AYES: ____ Hochmann, Borelli, Bradley, Franchino, Carroll _ ; |

AGENDA ITEM #5:

RESOLUTION No (591-2018) - Authorizing Expenses for Conference (2019 SHOT Show) (Total Cosi:
33,350.00)

 

 

 

 

| RESULT: ADOPTED [UNANIMOUS]

| MOVER: Patrick Carroll, Councilman

SECGNDER: Peter Bradley, Councilman

| AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll |
AGENDA ITEM #6:

RESOLUTION No (592-2018) - Authorizing Supervisor to Enter into an Agreement with Wage Works
to Administer Employee Flexible Spending Accounts ($4,200.00 annually for 3 years)

 

 

 

| RESULT: ADOPTED JUNANIMOUS]
MOVER: Peter Bradley, Counciiman
SECONDER: — Frank Borelli, Councilman
AYES: ___Hoehmann, Borelli, Bradley, Franchino, Carroll ——
AGENDA ITEM #7:

RESOLUTION No (593-2018) - Authorizing the Supervisor to Enter Into a Second Amendment to an
Agreement with DCAK-MSA Architecture & Engineering P.C. to Perform Architectural & Engineering
Services for Renovations at Street Community Center (368,000)

 

 

 

RESULT: ADOPTED [UNANIMOUS]

MOVER: Patrick Carroll, Councilman

SECONDER: Frank Borelli, Councilman

AYES: ____Hoehmann, Borelli, Bradley, Franchino, Carroll
AGENDA ITEM #8:

RESOLUTION No (594-2018) - Awarding Bid - #26-2017 - Street Community Center Renovations -
Phase II (Total Cost: $1,428,965.00 plus a 15% contingency)

 

 

RESULT: ADOPTED fUNANEMGUS]

MOVER: Patrick Carroll, Councilman

SECONDER: Peter Bradley, Councilman

AYES: Hoehmann, Borelli, Bradley, Franchine, Carroll
AGENDA ITEM #9;

RESOLUTION No (595-2018) - Authorizing Funds for Street Community Center Renovations Phase IT
((31,715,000))

 

 

 

RESULT: ADOPTED [UNANIMGUS]

MOVER: Donald Franchino, Councilman

SECONDER: Peter Bradley, Councilman

AYES: Hochmann, Borcili, Bradley, Franchino, Carroll
AGENDA ITEM #10:

RESOLUTION No (596-2018) - Authorizing the Purchasing Agent to Advertise Bid (#2-2019 -
Fireworks Display)

 

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 6 of 59

 

 

 

 

TBM It —27 -—2018 Page | 5
RESULT: ADOPTED [UNANIMOUS]

MOVER: Patricl: Carroll, Councilman

SECONDER: Peter Bradley, Councilman

AYES: Heehmann, Borelli, Bradley, Franchino, Carroll
AGENDA ITEM #11:

RESOLUTION No (597-2018) - Authorizing Purchasing Agent to Advertise Bid (#3 - 2019 - Pool
Chetnicals)

 

 

 

 

RESULT: ADOPTED [UNANIMOUS]

MOVER: Frank Borelli, Patrick Carroll

SECONDER;: Peter Bradley, Councilmen

AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll
AGENDA ITEM #12:

RESOLUTION No (598-2018) - Authorizing Purchasing Agent to Advertise Bid (#4-2019 - Athletic
Field and ‘Turf Maintenance)

 

 

 

| RESULT: ADOPTED [UNANIMOUS]
MOVER: Patrick Carroll, Councilman
SECONDER: Peter Bradley, Councilman

| AYES: | ; Hoehmann, Borelli, Bradley, Franchino, Carroll
AGENDA ITEM 413:

RESOLUTION No (399-2018) - Authorizing Purchasing Agent to Advertise Bid (45-2019 -
Groundskeeping and Landscape Supplies)

 

 

 

 

RESULT: ADOPTED (UNANIMOUS]

MOVER: Patrick Carroll, Councilman

SECONDER: Peter Bradley, Councilman

AYES: Hoehmann, Borelli, Bradley, Franchina, Carroll
AGENDA ITEM #14:

RESOLUTION No (600-2018) - Authorizing Purchasing Agent to Advertise Bid (#6-2019 - First
Aid/Safety Supplies)

 

 

 

 

RESULT: ADOPTED [UNANIMOUS]

MOVER: Patrick Carroll, Councilman

SECONDER: Peter Bradley, Counciiman

AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll
AGENDA ITEM #15:

RESOLUTION No (601-2018) - Authorizing Purchasing Agent to Advertise Bid (#7-2019 - Work
Clothing)

 

RESULT: ADOPTED [UNANIMOUS]

MOVER; Patrick Carroll, Councilman

SECONDER: Peter Bradley, Councilman

AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll

 

 

AGENDA ITEM #16:

RESOLUTION No (602-2018) - Authorizing Purchasing Agent to Advertise Bid (#8-2019 - Highway
Signing and Road Maintenance Supplies)
 

 

 

Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 7 of 59

 

 

 

 

TBM 1] — 27-2018 Page | 6
RESULT: ADOPTED [UNANIMOUS]

MOVER: Patrick Carroll, Councilman

SECONDER; Peter Bradley, Councilman

AYES: Hoehmann, Borelli, Bradley, Franchino, Carrol!

AGENDA ITEM #17:

RESOLUTION No (603-2018) - Authorizing Execution and Acceptance of Stormwater Maintenance
Agreement Regarding Durso Properties Site Plan (Tap Map Designation: 35.14-1 -50.2)

 

 

 

 

RESULT: ADOPTED [UNANIMOUS]

MOVER: Frank Borelli, Councilman

SECONDER: Peter Bradiey, Councilman

AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll
AGENDA ITEM #18:

RESOLUTION No (604-2018) - Resolution and Special Findings Granting a Special Permit to RO-
DYLL Realty LLC to Construct Apartments Over Retail Space in the Congers Overlay District

 

 

 

 

RESULT: ADOPTED [UNANIMOUS]

MOVER: Frank Borelli, Patrick Carroll

SECONDER: Donald Franchino, Councilman

AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll
AGENDA ITEM #19:

RESOLUTION No (605-2018) - Amending Town Board Resolution 4374-2016 General Vehicle Policy
Regarding the Use of Town Vehicles by Employees of the Town of Clarkstown

 

 

 

 

 

 

RESULT: ADOPTED [UNANIMOUS]
MOVER: Peter Bradley, Patrick Carroll
SECONDER: Donald Franchino, Councilman
AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll
AGENDA ITEM #20:
RESOLUTION No (606-2018) - Granting Certificates of Sewer Registration
_| RESULT: ADOPTED [UNANIMOUS} |
MOVER: Frank Borelli, Councilman
SECONDER: Peter Bradley, Councilman
AYES: Hoehmann, Borelli, Bradley, Franchino, Carrolt _
AGENDA ITEM #21:

RESOLUTION No (607-2018) - Accepting the Resignation of Francis Voce, Police Officer, Clarkstown
Police Department, Effective and Retroactive November 13, 2018

 

 

 

 

RESULT: ADOPTED [UNANIMOUS]

MOVER: Peler Bradley, Councilmen

SECONDER: _ Frank Borelli, Councilman

AYES: Hoehmann, Borelli, Bradicy, Franchino, Carroll
AGENDA ITEM #22:

RESOLUTION No (608-2018) - Accepting the Resignation of Picitot Guillaume, Municipal Bus Driver,
Part Time, Mini Trans, Effective and Retroactive November 19, 2018
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 8 of 59

 

 

TBM 11 — 27 —2018 Page |7
RESULT: ADOPTED [UNANIMOUS]
MOVER: Patrick Carroll, Councilman

SECONDER: Peter Bradley, Councilmen
AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll _ |

 

PUBLIC COMMENTS ON GRACE BAPTIST PROPERTY - 11/18

The Supervisor stated that the meeting that was held on November 26, 2018 was not a
Town Board meeting. Many organizations ask to use the auditorium for public meetings
and the Pastor of the Grace Baptist Church in Nanuet asked to hold a public meeting in
the auditorium. This is what took place. It was not a Town sanctioned mecting,

Tonight the Supervisor will present the facts. First there is a Town Board meeting and
after the meeting there will be a time for Public Comments. If anyone would like to
speak regarding ANYTHING, other than agenda items, they will be allowed to speak up
to three minutes.

The Supervisor presented the timeline of the sale of the Grace Baptist Church. The
Town, Church and School District engaged in a discussion of a potential purchase. All
negotiations fell through due to appraisal issues. The Town was interested in the land and
solicited a qualified appraiser of the property. The Towns appraisal came in much lower
than the Grace Baptist’s appraisal. The Town cannot put an offer on the property if the
asking price is more than 10% over their appraisal. The Supervisor feels that the Town
gave a fair and reasonable offer to the Church. The Town made a verbal offer and the
Church refused it.

The Supervisor feels there were issues with the Church's appraisal. They received their
own appraisal that came in at 8.7 Million dollars, This is far more than double than what
the Town received as an appraisal. The Church had a second appraisal or adjusted their
appraisal, downward, due to square footage (basement) issues. The second appraisal
came in at 6.7 Million dollars,

The Church originally listed the property for $5.9 Million. The Town made an offer, and
it was declined, The sale is a private sale, with a contract between two private patties.
Rabbi Fink from Ateres Bais Yaakov Academy of Rockland and the Grace Baptist
Church. The Supervisor stated that it would be illegal and inappropriate for the Town to
interfere in the sale of this property, but there is definitely an interest in this property for
Town usage and the school district is interested in the parking located there.

The buyer intends to use this property as a school, The Supervisor made it clear that any
school that is certified by the New York Education Department is required to be
inspected annually by a certified inspector (Building Inspector and/or Fire Inspector}. All
private schools in the Town of Clarkstown get their own inspections, They typically will
use the Town's Fire Inspectors to perform these inspections. All of these buildings need
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 9 of 59

TBM 1# — 27 — 2018 Page | 8
to be in compliance. ‘The last recorded inspection that is on file in the Town for the
Grace Baptist School was in 1991. The last time that the Grace Baptist School was used
for general instruction was in 1991.

 

The Building department will review this application and they will decide if the proposed
use is an allowable use. The buyer did not do due diligence prior to his offer as most
buyers do, and would have met with the Building Inspector to solicit input. Scores of
applicants have come to meel with employees of the Town to discuss their intentions and
research what they may or may not do on these types of properties, The Supervisor is
willing to meet with anyone that wants to appear - he will prepare a team - including
himself, the Building Inspector, the Town Planner, the Director of Environmental
Control, and representatives from our Town Attorney’s office - to discuss potential use of
properties.

The Town Code has had many changes in 27 years and as of today, the applicant has not
submitted any applications or narratives to the Building department. The ptoposed use
of the property must go through a process. Based on the meeting last night, it appears to
the Supervisor that there may be some problems with having this building as a school.
The Supervisor asked the Building Inspector to come forth and discuss what he knows
about the potential applicant and his intentions.

THE SUPERVISOR CONTINUED;

This is a private property matter, The Town expressed interest under the prior Town
Board for a potential acquisition, in partnership with the Nanuet School District. The
Town has followed their process. The Town secured a legitimate appraisal and made a
verbal offer to the Church in accordance with the parameters that were outlined with the
Town’s appraisal at the time. The Town was told that the offer was insufficient and the
Church pursued other options. Amongst those prior options, the Church had two
previous buyers, and each backed out. The other two buyers did their due diligence and
contacted the Town to learn about the potential usage of the property. The Town cannot
interfere with a private property matter betwcen two partics, but the Town will strongly
enforce our zoning laws and our building code within the entire Town of Clarkstown.

(audience clapped)

This is a regular Town Board meeting with a clear agenda. The agenda wil! be reviewed
a8 appropriate. This will take approximately 45 minutes, At that time, the Town Board
will allow all Public Comments to be presented. Everyone can speak up to three minutes
on the record.

Everyone's comments will be taken and the Board will answer any questions. The Board
will stay as long as it takes to get through the comments and questions with the Town
staff to assist.
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 10 of 59

TBM 11-27-2018 Page | 9

 

The Supervisor stated that he understands that passionate exchanges have taken place, but
he 1s there to keep order and let everyone speak with respect.

The Supervisor asked Erik Asheim, Clarkstown Building Inspector to address this matter,

Erik Asheim, Building Inspector

As of today, the Building Department has not received an application or narrative
regarding this matter. Mr. Asheim reached out to Rabbi Fink on November 26, 2018 and
introduced himself. Rabbi Fink indicated that he is interested in opening a school on this
property. The Building Department, at this moment does not have any real information
on this applicant’s intentions.

The property is in a residential, R10 Zoning district. The property is approximately two
acres in size, The Church is using it for their religious studies. There currently is no
school. Fire Inspectors inspect al! private schools and churches. The last time the
Inspectors were there and filed a report for the school was back in the 1990’s. In 2001
there was a preschool for approximately one year. The school has not been in use fora
number of years,

The Church is currently operating as a nonconforming use. A church is a permitted usage
in this zoning district but it needs to have access to a state or a county read, The current
code states that if that use lapses for over a year, they lose that use. He mentioned this to
the Rabbi in their conversation and explained to him that his option is going through the
Zoning Board of Appeals to ask for relief of that code. The ZBA would require a
SEQRA - A New York State Environmental Quality Review, including a Traffic Study,
any renovations, additions, alterations etc,

‘The Supervisor stated that it is clear that this will require a variance and this will be
presented to the Zoning Board of Appeals for approval. Mr. Ashcim stated that
according to the Building Department’s records the use has not been current for more
than a year.

Mr. Hansen, Nanuet School Board

January 2017 - The School Board received notice that the Grace Baptist Church would
like to sell.

Shortly thereafter, the School Board asked the Superintendent of Nanuet Schools, Dr.
MeNeill to approach the Pastor to confirm. Dr. McNeill approached the Pastor and told
him that the school may be interested in purchasing part of this property. The district
needs a parking lot. The district stated that they do not need the entire facility. The
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 11 of 59

TBM 11-27-2018 Page | 10
church needs a smaller building to house their church. There were conversations
between Dr. McNeil, Pastor French and the Town’s Finance Director, Vincent Belascio.
The Pastor declined to accept any agreements or offers. There were discussions about
“land swap” deals between the Town and the Church and those too, fell through.
Properties (Outdoor Education Center on Convent Road) were considered for the Church,
but the Church wanted additional payment from the Town as well as land from the
district. The Town informed the district there will be no land swap for several different
reasons. The land was never swapped.

The Supervisor Reiterated:

The pastor first wanted an acre of property. Mr. Simoes, the Town Planner reviewed the
property at the Outdoor Education Center. The Town requested an offer from Pastor
French, who then stated that the Church needed more than one acre of property.

The Town Board Meeting Continued:

Detective Glenn Dieirich gave a Police Report (with statistics) for the Clarkstown Police
Department.

Public Hearing #1: Authorizing Local Law Amending Chapter 16 of the Town Code
regarding the Department of Environmental Control.

Public Hearing #2: Mr. Joc Simoes, Clarkstown Town Planner explained this proposal
for a Special Permit that allows for three, one bedroom apartments to be built above retail
space in the Congers Overlay district.

Rental preference will be given to Clarkstown Emergency Volunicers.

 

PUBLIC COMMENTS ON ANY NEW OR OLD BUSINESS

Kristen De Lorenzo, Nanuet

Stated that Rabbi Fink mentioned to her in confidence that there had already been a
completed traffic study of the area around the Grace Baptist Church in Nanuet. Mr. Fink
stated that someone from the Town of Clarkstown told him that Church Street was
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 12 of 59

TBM 1] - 27-2018 Page | 11

 

already in the process of being expanded and a turning lane will be installed in the area.
She would like to know if this information is accurate?

Matt Maroney, Nanuet

Rabbi Fink mentioned that he is willing to possibly have the contract bought out, Is this
possible and is this still something that will be discussed?

Katherine Burrascano, Nanuet

Ms. Burrascano would like to know if Rabbi Fink’s School curriculum - state mandated,
or are the tax payers going to be paying for it?

Roy Kelly, West Nyack

He would like to know what is the additional tax burden if the school were to expand?
Wili the schoo! be paying anything on their behalf or will this become a bill to the
taxpayers of Ciarkstown/Nanuet?

Scott Foran, Nanuet

If the Rabbi decides not to use this land as a school, what are the zoning restrictions on
the buildings that he would be permitted to build? What would be the expected benefit to
the Town (in terms of taxes paid), and if it’s used as a higher density rental, what would
be the regulations to ensure that the equity would be distributed fairly?

Michael Krist, Nanuet

Why was the Board’s verbal offer not followed up in writing? If this was done, the
Board could have legal recourse or other options.

Ed Ryan, Nanuet

Regarding Financing: This is a very large purchase. Five million dollars is a tremendous
amount of money. Mr. Ryan read an advisory from the Department of Treasury
regarding “cash purchases.” Where exactly is this money coming from? This is an
essential part of our town which is going to affect us every day. Who is financing this
transaction? How does this fit into the advisory from the Department of Treasury? The
Real Estate Agent has a duty to report these types of transactions to the Department of
Treasury. Has this been done? This funding far exceeds the purchase and assessment of
this property. Whose names are on the contract? Is it a limited liability company, is it
the Rabbi, is it the School itself? This School is tremendously overspending based on
evaluations. These are all Red Flags that need to be looked at and as our Elected
Officials, the Town Board needs to recognize this and follow this Advisory Report from
the Department of Treasury.
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 13 of 59

TBM 11-27-2018 | = __Page | 12
Debra Stemmerman, Nanuet

 

 

On the Tax Map for Nanuet, there is a paper road called Center Street that runs directly
through the Grace Baptist Church. Because of all the anticipated traffic through this area,
she wants to make sure that this paper road will remain open.

William Fran, Nanuet

What is the square footage per child for this building? How many children can you fit in
this building? We are proud of our Town. We should renovate this building or knock it
down and make a parking [ot for the Nanuet School District.

Jeff Gillies, Bardonia

His questions are for Rabbi Fink. Water and electricity were shut off at his school in
New Hempstead. It is very difficult to have your utilities shut off. Did the Village of
New Hempstead grant a permit or give a Certificate of Occupancy with no utilities?

Were there bills that went unpaid? How did you and your school end up in a situation
like this? You tapped into a neighbor’s well and into someone’s electricity. Haw did this
happen?

Tom Connors, Nanuct

He has a question with regards to the TOD in Nanuet. The Grace Baptist Church is
located very close to the TOD area. With regards to the mectings that were currently
held with all parties invotving the TOD - are the Environmental Studies coinciding with
the Environmental Study that will be performed for the Grace Baptist School? He is
extremely concerned that the development in this very small, very compact, very dense
area in downtown Nanuet will become unbearable. How do you control that?

Kyle Waters, Nanuet

Does the Town Council have any plans on filing any action(s) against the buying or the
selling for a preliminary injunction while the Town has time to investigate all the
concems presented tonight? He was advised by Mr. Kunis to a FOIL regarding Mr. Paul
Adler. This is a big deal. What has taken place is very underhanded.

Jenna Apicella, Nanuet

She would like to know what the original verbal offer was from the Town. If this
contract falls through, will the Town be willing to put in a reasonable offer to the seller.

Marge Hook, New City

Mrs. Hook commented on the starting salary for the Chief of Police in 2017 and
compared it to his salary increase. She is questioning the number of police officers that
were currently hired and their salaries,
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 14 of 59

TBM 11-27-2018 Page | 13

 

 

Rory Bradley, Congers

He is a relative to Co, Bradley. He was born and raised in Congers. He wants to stay in
Clarkstown. Nanuet is part of Clarkstown. What happens in Nanuet, happens in all of
Clarkstown. Mr. Finks’s school in New Hempstead was closed by the County for not
having adequate water supply for its 200 students. This is obscene and unacceptable in
2018. We are not a third world country. He is begging the Town Board to look and see
what happened to the Town of Ramapo. This cannot happen here. 40% of the Ramapo
has been indicted. Former Supervisor St, Lawrence went to prison. The Town of
Clarkstown needs to stay on top of overdevelopment and traffic.

Jim Flynn, Nanuet

Wants to thank the Town Board and the School Board, There is a price of about $3
million on the property. The Pastor of the church has a fiduciary responsibility to his
church to get as much money out of the sale. In addition, the Supervisor and the Town
Board have a fiduciary responsibility to the people of the Town and at the same time
needs to follow rules and regulations. The Town tried to work it out. The parties went
back and forth and this sale has been discussed at various meetings throughout the Town,
He is pleased how everyone has tried to work together. This is now a private sale,
Continue to work with the Pastor and the School. Perhaps a developer would be
interested or Middlewood may be interested? Thank you for your efforts.

Scott Walters, Nanuet

Nanuet Schoo! has had issues this past year with new school schedules, who uses the
Highview playground, and the sale of the Grace Baptist Church. All of these happened
with a lack of planning by our School Board and Town Board. There were issues of
dropping children off at wrong times and returning students arc wrong times. Dry runs of
the routes by the busses would have helped the situation. The playground is a unique
icon in the community. There are rules and regulations because it sits on school property.
The Superintendent of the School reached out to the pastor before a realtor was engaged.
Discussions between the school district and the seller ended in March 2017. This
property would be perfect for Administrative Offices, Continuing Education, PTA
Offices, storage and much more for the Nanuet School District. Let’s hope that a proper
solution can be made before it is too late,

Joe Rand, Partner of RAND Commercial Realty

Mr. Rand would like everyone to know that he truly understands everyone’s concerns and
fears. He grew up here. He went to the Clarkstown Schools. He lived in New York
City for a while and then moved his family back to the area. He wants his children to
grow up in the same type of community that he grew up in. His company is 35 years old.
Tle’s had anonymous threats that have been called in against himself and his family. He
is emotional about this situation. This community should be better than that. He
understands the communities anger but his company represented the seller in this
transaction. He had no relationship with the buyer. Rand Realty came in after most of
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 15 of 59

TBM 11-27-2018 - Page | 14
the discussions took place with the Town. He worked hard to get a buyer for this
property. It is religious use. They had a lot of religious groups interested, Rand thought
that there was a deal with the Zen Monastery and that deal fell through. In addition,

Rand follows Federal Law that they cannot discriminate against any religion. He has no
relationship with the buyer and he has no idea what his plans are. Tf the buyer is not
telling the truth, he expects that the Town will bold them to the Codes of the Town. Our
local government has a responsibility to make sure this buyer abides by the rules and
codes of Clarkstown. Rand had a job to do for the seller and that is what they did. He
hopes that everything works out.

 

 

Legislature Santulti, Rockland County Legislature

Hon. Santulli represents areas of Clarkstown and her family has lived in Rockland for
several generations. She is the legislative liaison to the Fire Advisory Board. This
school has been on the Fire Advisory Board’s radar for well over a year. The School in
New Hempstead that Rabbi Fink was involved in has had violation after violation.
Established Firefighters have inspected this properly. The Fire Advisory Board for
Rockland County meets at the end of each month. Anyone can request minutes of their
meetings. They are welcome to see the history of Rabbi Fink’s school and the problems
that arose in the Town of Ramapo. Electric hookup was in violation at this school.
Water hookup was a violation at this school. The Rockland County Health Department
has been brought in. All of these violations took place in a school for young girls. She
has seen destruction with the schools up in Ramapo. She is a teacher at Spring Valley
High School and she has lived it firsthand. She is offering the services of the Fire
Advisory Board to the public.

The Supervisor asked Legislature Santulli to forward any relevant information to his
office so he can have it for his file.

Tina Rodriguez, Nanuet

She was born here and is now raising three children in Nanuet. This “fire” did not just
happen. The applicant did not do their due diligence. The applicant will try to keep it as
a religious land use. This is not going to be resolved here. How far is Clakstown willing
to go?

Paul Meahan, Nanuet

Why would a Real Estate company that has roots in Clarkstown hire a convicted felon
who was convicted of fraud to represent them?

Dorothy Fulton, Orangctown

This affects Orangetown as well as Clarkstown. Our children attend the same school.
She read an article from Mid Hudson News, dated Octeber 21, 2016. It indicated that the
girls school was looking to move from Rockland County (Airmont) to Orange County
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 16 of 59

TBM 11 — 27-- 2018 Page | 15

 

(New Windsor). Officials are asking the Orange County Funding Organization to seek
approval to reccive bonds to build a new $10 million facility. The school will
accommodate more than 450 students per year and generate 75 jobs, There was a letter
dated October 7" to the Orange County organization that has authority to grant tax
exempt tax bonds to non-profits. The proposed school will be on a multi acre property,
This location will not be revealed until contract negotiations are finalized. Rabbi Fink
authored the letter, He is asking for $8 million of this $10 million request. She wants to
reveal to the public that this is where he is getting money for the Grace Baptist Church.

Bill Southard, Nanuet

He is a retired NYPD Detective. He vows to every resident in the room that when he
dies, RAND Realty will NOT have a sign on his front lawn.

Kathy Sulla, Pearl River

She grew up on Prospect Street. She has been involved with Nanuet for over 50 years.
She does not want Nanuet to tum into Ramapo. She is asking the Supervisor if he knew
Mr. Paul Adler was a convicted felon. If he knew about the situation, why would he not
work with Mr. Hansen from the Nanuet School Boatd, and buy this property? Taxes in
Nanuet have increased every year since she has been here. Nanuet residents should have
been notified of the potential sale. Now is when she and others do not mind paying extra
taxes for the purchase of the Church. The Town of Clarkstown should have worked
harder and stepped in. She wants to keep Clarkstown and Nanuet special. The Town
Board works for the people of this Town. She does not want the Nanuet School district
to turn into an East Ramapo School. She noted that Ron Hansen did not want to purchase
it because the prospective enrollment for the Nanuet Schools will be reduced. If this goes
through, it will be ridiculous.

Michelle Guarido, Nanuet

Yesterday, Rabbi Fink gave a reason as to why he is vacating his current property in
Ramapo and purchasing the property in Nanuet. Many Nanuet residents did their
research and found that there is over a million dollars in leans against his Ramapo
property. Her question to Rabbi Fink is how are you going to pay this back and where is
this moncy coming from to purchase this current property. She is also asking the Town
Board if his current organization does purchase this property in Nanuet, what happens to
his current debt? Does it get transferred over to the Grace Baptist Church’s property?

Loretta Walsh, Nanuet

If money was an issue with the purchase, how did the Town come up with the funds to
renovate the Street Community Center? Also. is Rabbi Fink willing to negotiate this
property with the Town?

Rabbi Aaron Fink
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 17 of 59

TBM 11-27-2018 : Page | 16
He briefly described the school and had two students with him to answer questions from
the community. He noted their achievements with Regents Exams and AP Exams from
his school, He will be consulting with the School District and the Town to make this
iransition as successful as possible. He looks forward to being our new neighbors.

 

The Supervisor Responded:

There are significant concerns that our public have and need to be addressed. He
understands that it is a personal sale, but would like to address some of the concerns of
the public.

There was an offer on the table and the Rabbi was willing to discuss it, but Pastor Will
French was not willing to disclose the amount. He understands that it was an “all cash”
transaction. Residents from Orangetown did some research and found that the Rabbi
submitted an application and is seeiing funding from Tax Exempt Bonds. Will this go to
the proceeds of the sale? Will these finds go to paying off the debt in Ramapo? How is
this different from what you presented to the Town yesterday?

The Rabbi responded:

The buyer of this sale is not waiting for financing. This is not a “cash” deal. We will be
getting funding without financing, When we needed to leave our location in Airmont, we
looked all over the region. They applied to the Orange County Industrial Development
Agency (IDA) for bonding to help finance that purchase. They have done the same in
Rockland County. They met with the Regional IDA to help fund this deal. The bonding
is a “mortgage”. They will pay whatever interest is incurred. They are also exploring the
conventional mortgage market.

The Rabbi has an application before the IDA. They were approved at the site in Airmont
but he abandoned the building due to his health concerns. He applied and asked for
bonding for the purchase of the Grace Baptist Church in Nanuet.

They had a prior application that was approved. The documents were signed by the
County Executive, Ed Day. The whole process was approved in December 2017. This
was a bond for $10 million to build a building at their site in Airmont.

The Supervisor continued:

The Supervisor questioned why he did not pursue the building in Airmont if the funding
was already in place. The Rabbi stated that he was trying to reduce his stress level due to
health reasons.

The Supervisor confirmed with the Rabbi that he has a current application with the IDA?
The Rabbi stated that yes, they asked the IDA to modify their application. There will be
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 18 of 59

TBM 1-27-2018 Page | 17

 

a hearing on this modification at the IDA’s next meeting. The meeting is apparently in
the month of December. The Rabbi stated that he is not positive of the day of this
meeting.

The Supervisor stated that both - Mr. Steve Porath and the IDA will need to hold some
type of Public Hearing. This is an expenditure and approval that involves Public Funds.
Residents can get additional information from Ed Day’s office - the Rockland County
Executive's Office. Residents can also google the Rockland County Industrial
Development Agency for additional information and their schedule of meetings.

The Supervisor stated that the Rabbi has not submitted a narrative and he wants to make
it clear; There has been no Traffic Study. He is encouraging the Rabbi to schedule a
meeting with the Building Inspector and other Town officials. The Supervisor staied
tbat the Rabbi needs to immediately submit a written narrative of his intentions. Under
the law, you need to communicate your intentions with the Town of Clatkstown’s
Building Inspector. Not the public officials. .,.,it’s the Building Inspector, He
understands the Code and he is the determiner of the Code. The preexisting
nonconforming use should be a huge concern for all. There was a local Jaw that was
passed in 2016, when he became Supervisor - certain usage is not permitted on certain
roadways, With this property, there are probably at least two variances that are required,
Tere is a process and the Rabbi will have to do his due diligence on, Any other applicant
would be required to do the exact same thing. You have attested that you plan to buy,
close, move in and operate. This will NOT occur in the Town of Clarkstown without
ALL approvals.

The Rabbi slated that he expects to follow every aspect of the law in Clarkstown that
pertain to Zoning Laws and Building Codes. The Rabbi wants to state for the record that
his counsel and his realtor had some informa! discussions (without mentioning any
names) with the Building Department in April of 2018. This is when he first heard about
the availability of the property. A discussion took place and he felt confident and
comfortable that he could move forward. He wil! be happy to discuss this with Eric. It
is the belief of the Town staff that no one has come in to talk with them - not anyone
from the Church or Rabbi Fink’s entity. The Rabbi stated that they were first interested
in the property in April and at that time his counsel and his realtor had a conversation
with the Building Department.

The Supervisor stated that there is nothing formally on the Town’s Capital Plan for
Church Strect for expansion. This will require studies from the Town’s Engineering
Department. This will probably require acquisitions of properties to allow for expansion
of Church Street. There was no traffic study that was performed and if there are any
variances needed by any developer, they would have to get permission from our Land
Use Boards,
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 19 of 59

TBM N= 27-2018 ______—~Page | 18
County Legislative Santulli stated that there are number of major violations on your
property in Airmont and the Supervisor asked Rabbi Fink to address these concerns.

Rabbi Fink:

The Rabbi stated that there are no violations on his property at this time. They have been
inspected by three or four fire agencies in the past six months. He stated that he never
had a problem with fire compliance in the Village of Airmont. The Rabbi stated that a
temporary Fire hydrant was approved by the State monitor on the Village of New
Hempstead property and the Town of Ramapo’s Building Department. He received
permission to use this temporary Fire Hydrant by the Town of Ramapo in lieu of the
permanent Fire Hydrant that they were waiting to have installed by United Water. United
Water took over nine months to install that permanent hydrant. The Fire Department was
not happy with this but he continued to use the permits that were issued to him by the
Village of New Hempstead (Town of Ramapo). He had a temporary Certificate of
Occupancy so he opened the doors of the school. At the time they were waiting for
Orange and Rockland to install power lines. He felt there was plenty of time for Orange
and Rockland to install the lines, so he did not wait for completion. He used an
electrician to connect to a house next door from the facility. They ran 100 amps of
service so they could run the lights in the building,

The Airmont site hooked up to a private home’s well. The Rabbi stated that in terms of
Rockland County Health laws, he did not know there is a difference between a well that
is used at a private home and a well that is used at a school. He assumed this was
permitted. They brought in a water teuck and fed the school with the line from the truck.
When the pipes froze, they closed school for the day.

There are a series of liens on the property. The Supervisor asked if the liens follow you
to your new property? The Rabbi stated that the liens came about as a result of his
illness. The Rabbi takes care of paying the invoices and the fundraising. The vendors put
Mechanic Leans on the property. He expects that the proceeds of the sale wiil retire any
debt that they have.

The Supervisor continued:

If the Rabbi was successful with his application, and the school were to open, what would
the cost implications be to the Nanuet Schoo! District? Bussing, books, nursing care
etc...

The Rabbi stated that to the best of his knowledge, that his school would have a nurse
provided by the Nanuet School district. Everything else is provided by the school district
wherever the student resides. The Superintendent of the Nanuet School District will be
their Superintendent too. He would make sure that all of their entitlements and programs
are run appropriately,
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 20 of 59

TBM 11-27-2018 — _ Page | 19

 

 

Superintendent McNeill responded: _

The school district just learned - today - what the school was and who Rabbi Fink was.
He has been trying to figure out the costs that the school district will bear if the school
were to open. He believes it will be similar to St. Anthony’s School (the only other
private school) in Nanuet. They would provide a Nurse and they would share aid in text
books and software. The school district will need to know what type of individuals are at
the school in order to see what is needed as far as professional development - including
remedial math, remedial reading, and remedial speech, The costs for all professional
development gets billed back to private schools. NY State has raised the bar as to what
the local schools are responsible for. Currently there is a nurse, speech teacher, and a
psychologist at St. Anthony’s.

Michael Stocks, Nanuet

We listened for approximately 30 minutes with alt the nonsense that went on at his school
in Ramapo, Con Ed, Water, and Sewer problems - he has never heard anything like this.
It sounds like situations that happen in third world countries. He would like to know how
he can secure 8 million doliars when he cannot even get water into his building? He also
questioned the Supervisor about the 10% factor (above assessed value). The Rabbi
cannot get a school together, and he is coming away with 8 million dollars. This does not
seem possible. He stated to the Town Board that this property will be run down within
one year and Nanuet will be taken over along with the rest of Clarkstown.,

Luke Mitis, Nanuet

If this God awful deal does go through, from closing - how long can we expect the
School to be in full operation and what are you going to do to make sure ALL the codes
are enforced.

John Fidalgo, Nanuet

The Rabbi explained how the moncy raised will be a bond issue, Ile is asking the Town
Board to educate the public and explain how they could do what they have done today at
the County level, He would like to let all the elected officials know what the
repercussions will be if this is not done properly. What can be done legally? He would
like to rally the forces so that they can be educated,

David Fleishman, New City

It is easy for Towns to get sued due to antisemitism. We are trying to emphasize - this is
NOT about a particular religion, it is about understanding the impact on other
communities and having a history of bad behavior. He is trying to protect the Town from
particular lawsuits.

Meghan Vitale, Nanuet
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 21 of 59

TBM 11-27-2018 . Page | 20
What type of representation will they have on the School Board? How much will they
have a say in things? Are they going to be held to the NY state standard and public
school standards regarding vaccinations? What is their definition of being vaccinated?

 

Mr. Foley, Nanuet
If the bond fails to get secured by January, does the deal fatl apart?

Jim Farkas, Nanuet

Questioned the “timeline” for this transaction. The Pastor indicated that this deal was
definite and this deal was going to close in January. Based on tonight's discussions, the
Rabbi stated that this deal is contingent on this bond being approved. Also, the
information that the Supervisor gave about the IDA is critical. The public needs to be
aware of the status of the bond. They need to attend the IDA meeting, and voice their
concerns. The IDA is very strict about how they issue bonds. Is it safe to say that there
are variances that nced to occur and zoning issues that were not revealed yesterday? Is it
unrealistic to think that this transaction can close in mid-January, with all the levels of
contingency that need to take place?

Jeff Gartner, Nanuct

He would like to know specifics about the financing of this purchase and how much the
Nanuet Schoo District will need to contribute. The amount of students that the Rabbi
wants to house in this school is double the amount of students at St. Anthony’s school.
He would like to know what St. Anthony’s currently reecives? Let's double that and get
a ball park figure.

Nora Cullen, Pearl River

Ms. Cullen has children that attend the Nanuet Schools. The Reverend and Rabbi stated
that they were getting funding from private donors to pay for the transaction. They also
mentioned to the public that they were going to fundraise. The issue of a “bond” never
came up. If this bond was never brought up tonight, would it have ever been mentioned?
She is questioning his transparency.

Andrea Hauser, Nanuet

Because Highview playground is outdoors and the school will be doing renovations - will
they be held to air quality standards? There are children that are playing in the Highview
Playground all the time. There is also asbestos in the building. If air quality turns into a
problem, she will be the first to lead a class action lawsuit against the School and the
Town. The playground is a resident only playground. Also, if this sale goes through they
need to be held to yearly inspections of this school.

Linda Spatafova, Nanuet
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 22 of 59

TBM tl - 27-2018 Page | 21

 

She lives across the street from Highview School. The traffic is horrendous already. Hf
the school has their way and has their full capacity, where are we going to put these
people? The streets did not grow with us. There are too many people on this block.
Nobody has any respect for the neighbors. The Town needs to respect the community
and the safety of the area. Something bettcr has to be done. A school of any kind is not
needed on this street.

The Supervisor Concluded:

Everyone can be assured that there is a strict Code enforcement in the Town of
Clarkstown. The Town will make sure that all laws, codes, variances and enforcements
are followed with specific uses. All applicants will be treated equally. We currently
have three Code Enforcement Officers and we have a Deputy Town Attorney who has a
career as a Criminal Prosecutor from New York City. She heads up Clarkstown’s Code
Enforcement. ALL of our building codes will be followed. We will issue search
warrants if necessary, Prior from the Supervisor taking office, there were 600 building
and code violations. Currently there are over 1700 building and cade violations that were
issued by our Town. We do not look for voluntary compliance. We look for people to
comply.

The Supervisor would like to thank everyone for being respectful this evening.

Co. Patrick Carroll, Ward 4

Co. Carroll stated that this issue has raised the passion of the neighborhoods in
Clarkstown and he would like to thank everyone for coming out to voice their concerns,
Your voices have been heard and your concerns have been noted, We will review them
to the extent that the town can - with a private sale. All proper approvals will be
required. He would like to see the public attend more mectings in general.

Co, Peter Bradley, Ward 2

Co. Bradley stated that he works for the entire Town of Clarkstown, not just his Ward.
He works for us. He was a member of the Zoning Board and listened to many
applications regarding variances. The Zoning and Planning Boards are legitimate
entities, There are many public hearings to hear all the facts and vote for approvals.
Public input is very important. There are processes that get followed in Clarkstown.
Your voices matter,

Co. Frank Borelli, Ward 1

Co. Borelli stated that he understands how the communities are concerned about their
neighborhoods. We are all in this together. It does not matter what Ward he is from. He
represents all of Clarkstown. The Town Board has worked very hard over the last few
years to bring new rules and regulations to our Zoning Code. There have been many
changes and this has not been easy. We’ve had numerous public bearings regarding our
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 23 of 59

TBM 11 —27—2018 Page | 22

 

Town Code, With the public coming out tonight paints a picture of how important this
topic is to our Town. He pledges to the Town that the Town Board is behind you all.
They will do the right thing by any citizen who has a property being developed as long as
laws are followed.

Co. Donald Franchino, Ward 3

Co. Franchino represents this particular Ward that is being discussed tonight. There is a
lot of work that is being done behind the scenes at the Town. This is a hot issue. He is
concemed about the infrastructure in Nanuet and West Nyack. Some roads in Nanuet are
Town roads and some are County roads. Another one of his concerns is sales tax
revenue. The amount of money coming back to the communities is peanuts. He has gone
to the County Legislature asking for change. Church street serves three existing schools,
a feeder street to another school, a service road to Normandy Village, a popular
playground, and a library. This is excessive. The sidewalks on this road are pitiful,
There will be changes in this area, He thanked the School Board for coming out tonight.
The Nanuet Schools have universal bussing but the amount of cars that enter the schools
is increasing. One question that was asked tonight was about the time line - if this deal
should go through. We have no idea what that will be. We are board members for the
entire Town of Clarkstown. This is a great turnout. We are a community and will stick
together. As far as the Grace Baptist Church, we will have to see how Rabbi Fink makes
out with securing the bond he is looking for and how he handles his due diligence with
our Building Department. It is a wait and see. It is a private transaction. The Town will
not get involved with that. Should it not go through, we will meet again and discuss. He
would like to thank the public for coming out. He told them that they have been heard
loud and clear,

The Supervisor added:

The Supervisor stated that the Town will continue to look at the parking at Church Street
and the entire area. He is very partial to the Highview playground. The School District
controls it. Air monitoring will be reviewed if construction takes place in the area. The
conimunity can reach out to the IDA and the County Legislature. Please note that all
applicants need to follow the process, Rabbi Fink indicated that he is going to follow his
due diligence and we will proceed from there.

The Supervisor thanked everyone for their kind attention. He thanked Dr. McNeill and
Rabbi Fink for answering questions from the Public.

At 10:25 P.M. A motion was made by Co. Carroll to move into Executive Session, this
was seconded by Co. Franchino. This is to discuss a Personnel matter. All were in favor.

The Board will move into an Executive Sossion io discuss personnel and litigation mattors.

There was a motion to enter into an Excculive Session made at 10:25 PM by Co. Carroll and
seconded by Co, Franchino. The motion was passed unanimously 5-0, The Town Attomey,
Thomas Mascola, was designated as the keeper of record for this meeting.
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 24 of 59

TBM 11-27-2018 _ Page | 23

 

 

RESOLUTION NO. (608A-2018)

During the Executive Session, after a discussion, a vole was taken to suspend a ‘Town of
Clarkstown employee without pay effective on November 28, 2018 until the first day of is
disciplinary hearing, The motion to suspend the employee was made by Co. Carroll and
seconded by Co, Borelli. The motion passed unanimously 5-0.

There was a motion to exit the Executive Session at 11:30 PM by Co, Carroll and seconded
by Co. Borelli. That motion was passed unanimously 5-0.

At 11:31 PM, a motion to adjourn the meeting was made by Co. Franchino and seconded by
Co. Borelli. This motion was passed unanimously 5-0.

Respectfully submitted by,

Justin Sweet, Town Clerk
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 25 of 59

 

(586-2018)
Authorizing Local Law Amending Chapter 16 of Town Code Regarding the
Department of Environmental Control
WHEREAS, a proposed local law entitled,
"A LOCAL LAW AMENDING CHAPTER 16, THE DEPARTMENT OF
ENVIRONMENTAL CONTROL, AND OTHER SECTIONS OF THE CODE OF THE
TOWN OF CLARKSTOWN BY DELETING ALL REFERENCES TO THE
“DEPARTMENT OF ENVIRONMENTAL CONTROL” AND INSERTING IN PLACE
THEREOF THE “DEPARTMENT OF ENGINEERING AND FACILITIES
MANAGEMENT” AND BY DELETING ALL REFERENCES TO THE “DIRECTOR

OF ENVIRONMENTAL CONTROL” AND INSERTING IN PLACE THEREOF THE
“DIRECTOR OF ENGINEERING AND FACILITIES MANAGEMENT.”

was introduced by Councilperson Bradley at a ‘Town Board meeting held on October 30, 2018, and

WHEREAS, the Town Board of the Town of Clarkstown, by resolution adopted on October 30,
2018, directed that a public hearing be held on November 27, 2018 at 7:00 p.m., or ag soon thereafter as
possible, relative to such proposed local law, and

WHEREAS, a copy of the proposed local law in final form was placed on the desks of the
Supervisor and the Councilpersons at their offices at the Clarkstown Town Hall, 10 Maple Avenue, New
City, New York, on November 14, 2018, and

WHEREAS, notice of said hearing was duly prepared and published in the Journal News on
November [6, 2018, and

WHEREAS, the Town Board of the Town of Clarkstown has reviewed the November 19, 2018
memorandum prepared by Dennis Leison, Deputy Director of Environmental Control, as agent for the
Town Board, pursuant to the State Environmental Quality Review Act (SEQRA) which the Board has
discussed and considered in making its decision herein, and

WHEREAS, a public hearing was held by the Town Board of the Town of Clarkstown on

November 27, 2018;

TB November 27, 2018LOCAL LAW AMENDING CHAPTER 16 OF TOWN CODE

[ Packet Pg. 24

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 26 of 59

NOW, THEREFORE, be it

 

 

1.1

RESOLVED, that based upon the memorandum prepared by Dennis Letson, Deputy Director of

Environmental Control, acting as agent for the Town Board pursuant to SEQRA, the Town Board hereby

determines that the amendments to Chapter 16, the Department of Environmental Control, and other

sections of the Town Code by deleting all references to the “Department of Environmental Control” and

inserting in place thereof the “Department of Engineering and Facitities Management” and by deleting all

references to the “Director of Environmental Contra!” and inserting in place thereof the “Director of
Engineering and Facilities Management” are Type II actions, and no further processing pursuant to
SEQRA is required, and be it

FURTHER RESOLVED, that Local Law No. = - 2018 entitled:

"A LOCAL LAW AMENDING CHAPTER 16, THE DEPARTMENT OF
ENVIRONMENTAL CONTROL, AND OTHER SECTIONS OF THE CODE OF THE
TOWN OF CLARKSTOWN BY DELETING ALL REFERENCES TO THE
“DEPARTMENT OF ENVIRONMENTAL CONTROL” AND INSERTING IN PLACE
THEREOF THE “DEPARTMENT OF ENGINEERING AND FACILITIES
MANAGEMENT” AND BY DELETING ALL REFERENCES TO THE “DIRECTOR
OF ENVIRONMENTAL CONTROL” AND INSERTING IN PLACE THEREOF THE
“DIRECTOR OF ENGINEERING AND FACILITIES MANAGEMENT.”

is hereby ADOPTED and passed by a majority of the Town Board of the Town of Clarkstown, the vote

for adoption being as follows:

George Hoehmann, Supervisor... ..
Frank Berelli, Councilman ......
Peter Bradley, Councilman......
Donald Franchina, Councilinan ....
Patrick Carroll, Councilman. ....

The Clerk of the Town of Clarkstown is directed to file the local law pursuant to Section 27 of the

Municipal Home Rule Law.

Dated: November 27, 2018

TB [1-27-18 TA RES Adopt LL-Amend Chapter |6-Dept. of Environmental Control-kh

IMM

TB November 27, 20] 8LOCAL LAW AMENDING CHAPTER 16 OF TOWN CODE

 

 

Packet Pg. 25

 

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 27 of 59

 

 

 

| RESULT: TABLED [UNANIMOUS]

| Nexi: 12/13/2618 12:00 PM |
MOYER: Frank Borelli, Councilman |

| SECONDER: Peter Bradley, Councilman

_AYES: Hochmann, Borelli, Bradley, Franchino, Carroll _ |

 

 

TB November 27, 2018LOCAL LAW AMENDING CHAPTER 16 OF TOWN CODE

[ Packet Pg.26 |

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 28 of 59

[24]

 

 

(587-2018)
Accepting Town Board Minutes of October 16, 2018

RESOLVED, that the Town Board Minutes of October 16, 2018 are hereby accepted as submitted

by the Town Clerk.

Dated: November 27, 2018

 

 

 

TMM
RESULT: ADOPTED [UNANIMOUS]
MOVER: Patrick Carroll, Councilman
SECONDER: Donald Franchino, Councilman
AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll

 

 

TB November 27, 2018ACCEPTING MINUTES -- OCTOBER 16, 2018 TB MTG

| Packet Pg. 27 |

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 29 of 59

{22 |

 

(588-2018)
Setting a Public Hearing on a Proposed Local Law Entitled "Amending
Chapter 249A, Stormwater Management, To Improve Peak Rate of Flow
from any new Developments or Projects in Clarkstown

WHEREAS, Councilperson Borelli, a member of the Town Board of the Town of Clarkstown,
has introduced a proposed local law entitled,

“A LOCAL LAW AMENDING CHAPTER 249A, STORMWATER MANAGEMENT, TO

IMPROVE PHAK RATE OF FLOW FROM ANY NEW DEVELOPMENTS OR PROJECTS IN

CLARKSTOWN”
and

WHEREAS, this proposed local law is to amend the current requirement that new development
have a zero percent effect on the peak rate of flow from its site to bave a negative fifteen percent (15%)
rate of flow from existing conditions so as to reduce the peak rate of flow and to provide for the health,
safely and genera! welfare of the inhabitants of the Town of Clarkstown by helping our residents maintain
curtent drainage conditions aud uot have new development adversely affect their quality of Life:

NOW, THEREFORE, be it

RESOLVED, that a public hearing, pursuant to §20 of the Municipal Home Rule Law, be held at
the Auditorium of the Towa Hall, 10 Maple Avenue, New City, New York on January 22, 2019 at
7:00 p.m., or as soon thereafter as possible, relative to such proposed local law, and be it

FURTHER RESOLVED, that the proposed local law to amend the current requirement of
slormwater management that new development have a zero percent effect on the peak rate of flow from
its site will, if adopted, mandate that all new development have a negative fifteen percent (15%) rate of
flow from existing conditions, reducing the peak rate of flow to help our residents maintain current

drainage conditions and not have new development adversely affect their quality of life, is hereby referred

to the Rockland County Commissioner of Planning and other municipalities and governmental bodies as

TB November 27, 2018SETTING PUBLIC HEARING ON LOCAL LAW ON STORMWATER
MANAGEMENT

[Packet Pg, 28

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 30 of 59

[22]

required by Sections 239-1 and 239-m of the General Municipal law and other applicable provisions of
law, and be it

FURTHER RESOLVED, for the purposes of the New York State Environmental Quality Review
Act (SEQRA), the Town Board determines that it shall act as lead agency and Dennis Letson, Deputy
Director of Environmental Control, is hereby authorized and dirccted to act as agent for the Town Board
with respect to SEQRA review, and be it

FURTHER RESOLVED that the Town Attorney of the Town of Clarkstown prepare notice of
such statutory hearing and that the Town Clerk cause the same to be published in the newspaper of
general circulation and posted in the same manner provided by law and file proof thereof in the Office of

the Town Cierk.

Dated: November 27, 2018
TB

TMM

 

 

 

 

RESULT: ADOPTED [UNANIMOUS|

MOVER: Frank Borelli, Councilman

SECONDER: Peter Bradley, Councilman

AYES: __Hoehmann, Borelli, Bradley, Franchino, Carroll

 

 

TB November 27, 2018SETTING PUBLIC HEARING ON LOCAL LAW ON STORMWATER
MANAGEMENT

 

 

Packet Pg. 29

 

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 31 of 59

 

(589-2018)
Setting a Public Hearing on a Proposed Local Law Entitled "Landscaper
Licensing Law of the Town of Clarkstown"

WHEREAS, Councilperson Borelli, a member of the Town Board of the Town of Clarkstown,
has introduced a proposed local law entitled,

“LANDSCAPER LICENSING LAW OF THE TOWN OF CLARKSTOWN”
and

WHEREAS, this proposed locat law is to create a new chapter of the Clarkstown Town Code
exttitled “Landscaper Licensing Law of the Town of Clarkstown" to provide for registration and licensing
of landscapers operating within the Town so as to control their activities, as such activities relate to the

use of Town streets, and the removal of landscape materials from real property within the Town;

NOW, THEREFORE, be it

RESOLVED, that a public hearing, pursuant to §20 of the Municipal Home Rule Law, be held at
the Auditorium of the Town Hall, 10 Maple Avenue, New City, New York on January 22, 2019 at
7:00 p.m., or as soon thereafter as possible, relative to such proposed local law to license and regulate
landscapers operating within the Town of Clarkstown, and be it

FURTHER RESOLVED that the Town Attorney of the Town of Clarkstown prepare notice of
such statutory hearing and that the Town Clerk cause the same to be published in the newspaper of
general circulation and posted in the same manner provided by taw and file proof thereof in the Office of
the Town Clerk,

Dated: November 27, 2018
TB
TMM

RESULT: ADOPTED {UNANIMOUS] - _
MOVER: Frank Borelli, Councilman
SECONDER: Donald Franchino, Councilman

| AYES: _Hoehmann, Borelli, Bradley, Franchino, Carroll

 

 

 

TB November 27, 2018SETTING PUBLIC HEARING ON LANDSCAPER LICENSING LAW

[ Packet Pg. 30

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 32 of 59

 

(590-2018)
Authorizing Expenses for Conference (FBI National Academy Graduation
Ceremonies)

WHEREAS, Clarkstown Police Department Captain Jeffrey Wanamaker has requested
authorization for one (1) police officer to attend the FBI National Academy Graduation Ceremonies trom
December 13-14, 2018;

NOW, THEREFORE, be it

RESOLVED, that the Town Board hereby authorizes the police officer to attend the FBI National
Academy Graduation Ceremonies from December 13-14, 2018, and be it

FURTHER RESOLVED, that the registration fees and reasonable and necessary expenses
incurred by the police officer for lodging, travel and meals and dues shall constitute a proper charge to
Account No, A-3120-404, and the total cost shall not exceed $300.00.

Dated: November 27, 2018

TB 11-27-18 FBI National Academy Graduation Ceremonies-sk

 

TMM
RESULT: ADOPTED [UNANIMOUS|
MOVER: Frank Borelli, Councilman
SECONDER: Peter Bradley, Councilman
AYES: Hochmann, Borelli, Bradley, Franchino, Carroll

 

 

 

TB November 27,2018 CONFERENCE - FBI ACADEMY GRADUATION

 

[Packet Pg. 31 |
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 33 of 59

 

2.5

 

 

 

 

(591-2018)
Authorizing Expenses for Conference (2019 SHOT Show)

WHEREAS, Clarkstown Police Department Captain Jeffrey Wanamaker has requested
authorization for two (2) police officers to attend the 2019 SHOT Show and Conference from January 20-
25, 2019;

NOW, THEREFORE, be it

RESOLVED, that the Town Board hereby authorizes the police officers to attend the 2019 SHOT
Show and Conference from January 20-25, 2019, and be it

FURTHER RESOLVED, that the registration fees and reasonable and necessary expenses
incurred by the police officers for conference, lodging, travel and meals and dues shall constitute a proper
charge to Account No. A-3120-404 & A-3120-414, and the total cost shall not exceed $3350.

Dated: November 27, 2018

TB 11-27-18 PD Conference - 2019 SHOT Show & Conference-sk

 

 

TMM
| RESULT: ADOPTED [UNANIMOUS]
MOVER: Patrick Carroll, Councilman
SECONDER: Peter Bradley, Councilraan
| AYES: Hoehmann, Borellti, Bradley, Franchino, Carroll
TB November 27, 2018 CONFERENCE - 2019 SHOT SHOW

 

Packet Pg. 32

 

 

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 34 of 59

 

2.6

 

 

 

 

(592-2018)
Authorizing Supervisor to Enter into an Agreement with WageWorks to
Administer Employee Flexible Spending Accounts

WHEREAS, WageWorks has submitted a proposal to provide administration services in
connection with the Town’s employee Flexible Spending Account plan, and

WHEREAS, the Director of Personnel has reviewed the proposal and finds it reasonable
in terms of both scope and price;

NOW, THEREFORE, be it

RESOLVED, that the Town Board hereby authorizes the Supervisor to enter into an
agreement with WageWorks, 1100 Park Place, 4" Floor, San Mateo, CA 94403, in a form
satisfactory to the Town Attorney, to provide the Town with administration services related to
the employee Flexible Spending Account plan for the period from October 1, 2018 through
September 30, 2021, and be it

FURTHER RESOLVED, that the fee for such services shal! not exceed Four Thousand
Two Hundred Dollars ($4,200.00) annually, which fee shall be charged to Account No. A-13 15-463,
and be it

FURTHER RESOLVED, that this resolution is retroactive to October 1, 2018.

Dated: November 27, 2018

TB 11-27-18 TA RES WageWorks-Employee Flexible Spending Account-kh
TMM

TB November 27, 2018 AGREEMENT WITH WAGEWORKS

 

{Packet Py. 33 |
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20

Page 35 of 59

 

 

 

RESULT: ADOPTED [UNANIMOUS]

MOVER: Peter Bradley, Councilman

SECONDER: Frank Boteili, Councilman

AYES: TIoehmann, Borelli, Bradley, Franchino, Carroll

 

 

TB November 27, 2018

AGREEMENT WITH WAGEWORKS

 

 

Packet Pg. 34

 

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 36 of 59

a

 

 

(593-2018)
Authorizing the Supervisor to Enter Into a Second Amendment to an
Agreement with DCAK-MSA Architecture & Engineering P.C. to Perform
Architectural & Engineering Services for Renovations at Street Community
Center

WHEREAS, by Resolution No, 281-2017, adopted June 6, 2017, the Town Board authorized the
Supervisor to enter into an agreement with DCAK-MSA Architecture and Engineering, PC, 53 Hudson
Avenue, Nyack, NY 10960, to perform architectural and engineering services for renovations to the North
Wing of the Street Community Center in New City; and

WHEREAS, by Resolution No. 357-2017, adopted August 15, 2017, the Town Board authorized
the Supervisor to enter into an amended agreement with DCAK-MSA Architecture and Engineering, for
additional HVAC and related work after it was determined that it would benefit the project if such work
was pertormed all at once, rather than in separate phases as had been contemplated, and

WHEREAS, by Resolution No. 468-2017, adopted November 20, 2017, the Town Board
authorized the Supervisor to enter into an agreement with DCAK-MSA Architecture and Engineering to
perform services for renovations to the South Wing of the Street Community Center in New City, and

WHEREAS, additional asbestos testing and air monitoring and concrete and soil testing has becn
found necessary in connection with the renovations to be performed during Phase [I to the Street
Community Center, and

WHEREAS, DCAK-MSA Architecture and Engineering, PC has submitted an additional
proposal, dated October 19, 2018, for the additional testing and monitoring associated with the
renovations at the Street Commmnity Center in New City,

NOW, THEREFORE, be it

RESOLVED, that the ‘Town Board hereby authorizes the Supervisor to enter into a second

amendment to the agreement with DCAK-MSA Architecture and Engineering, PC, 53 Hudson Avenue,

TB Noveinber 27, 2018 AMENDMENT TO AGREEMENT WITH DCAK-MSA

| Packet Pq. 35

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 37 of 59

 

27

 

 

 

Nyack, NY 10960, in a form approved by the Town Attorney, for the additional testing and monitoring at
Street Community Center, and be it
FURTHER RESOLVED, that the total cost of said additional testing and monitoring services
shall not exceed $68,000 and shall constitute a proper charge to Account No, H-8770-409-0-93-15, be it
FURTHER RESOLVED, that it is the intent of the Town Board to fund this additional cost

through the issuance of serial bands,

Dated: November 27, 2018

TB 11-27-18 TA RES DCAK-MSA Additional at Street Community Center-kh
7MM

 

 

 

RESULT: ADOPTED [UNANIMOUS]

MOVER: Patrick Carroll, Councilman

SECONDER: Frank Borelli, Councilman

AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll

 

TB November 27, 2018 AMENDMENT TO AGREEMENT WITH DCAK-MSA

[ Packet Pg. 36 |

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 38 of 59

 

2.8

 

 

 

 

(594-2018)
Awarding Bid - #26-2017 - Street Community Center Renovations - Phase II

RESOLVED, that based upon the recommendation of the Authorized Purchasing Agent and the
Superintendent of Recreation and Parks that

BID #26-2017 - STREET COMMUNITY CENTER RENOVATIONS - PHASE If

is hereby awarded to: MONTANA CONTRACTING CORP.
173 ROUTE 9W
CONGERS, NY 10920
PRINCIPAL: JOSEPH MONTANA
RALPH RYAN
CHRISTOPHER MONTANA

as per their proposed total project cost of $1,428,965.00 plus a 15% contingency and be it

FURTHER RESOLVED, that said award is subject to the receipt by the Purchasing Department of the
following:

a) Signed Contract Documents - four sets

b)} Performance Bond - 100% of project cost

c) Labor and Materials Payment Bond - 100% of proposed project cost

d) Certificate of Contractor's Liability and Property Damage Coverage, inchiding a Save
Harmless Agreement

e) Certificate of Automobile Liability Coverage

f) Certificate of Worker's Compensation insurance coverage

g) Certificate of Worker's Disability Insurance coverage

fi) Evidence that all Contractors/Sub-contractors have entered into an Apprenticeship Agreement
which has been registered with and approved by the NYS Commissioner of Labor in
accordatice with Article 23 of the New York Labor Law.

The Town of Clarkstown must be named as additional insured by way of policy endorsement on all
liability policies, as they pertain to the project awarded and he it

FURTHUR RESOLVED, that this project shall be under the supervision of the
Clarkstown Recreation and Parks Department

FURTHER RESOLVED, that this project shall constitute a proper charge to account number
H-8770-400-409-0-93-15, and be it

FURTHER RESOLVED, that it is the intent of the Town Board to fund this project with the issuance of
Serial Bonds

DATED: November 27, 2018
TMM

TB November 27, 2018AWARD BID - #26-2017 - STREET COMMUNITY CENTER RENOVATIONS

- PHASE If
Packet Pg. 37

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20

Page 39 of 59

pe

 

 

RESULT:
MOVER:
SECONDER:
AYES;

 

ADOPTED [UNANIMOUS]

Patrick Carroll, Councilman

Peter Bradley, Councilman

Hoehmann, Borelli, Bradiey, Franchino, Carroll

 

 

TB November 27, 2018A WARD BID - #26-2017 - STREET COMMUNITY CENTER RENOVATIONS

- PHASE H

[ Packet Pg. 38 |

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 40 of 59

 

(595-2018)
Authorizing Funds for Street Community Center Renovations Phase LI

BOND RESOLUTION OF TIIE TOWN OF CLARKSTOWN, NEW
YORK, ADOPTED NOVEMBER 27, 2018, AUTHORIZING STREET
COMMUNITY CENTER RENOVATIONS - PHASE II, STATING
THE ESTIMATED MAXIMUM COST THEREOF IS $1,715,000,
APPROPRIATING SAID AMOUNT FOR SUCH PURPOSE, AND
AUTHORIZING TIIE ISSUANCE OF BONDS IN THE PRINCIPAL

AMOUNT OF $1,715,000 TO FINANCE SAID APPROPRIATION

THE TOWN BOARD OF THE TOWN OF CLARKSTOWN, IN THE COUNTY OF
ROCKLAND, NEW YORK, HEREBY RESOLVES (by the favorable vote of not less than two-thirds of

all the members of said Town Board) AS FOLLOWS:

Section 1, The Town of Clarkstown, in the County of Rockland, New York (herein
called the “Town”), is hereby authorized to finance the cost of Street Community Center Renovations -
Phase II including improvements to the Middle and North Wings of the Community Center and the
parking lot, comprising demolition, masonry, light gauge framing, windows, painting, flooring, roofing,
electric, plumbing, carpentry, mill work, asbestos abatement and testing, paving ,security in the form of
cameras and swipes, fire and alarm system installation, furniture and exercise equipment. The estimated
maximum cost thereof, including preliminary costs and costs incidental thereto and the financing thereof,
is $1,715,000 and said amount is hereby appropriated for such purpose. The plan of financing includes
the issuance of bonds in the principal amount of $1,715,000 and any bond anticipation notes issued in
anticipation of the sale of said bonds to finance said appropriation, and the Jevy and collection of taxes on
all the taxable real property in the Town to pay the principal of and interest on said bonds and notes.

I'B November 27, 2018BOND APPROPRIATING $1,715,00 FOR STREET COMMUNITY CENTER
RENOVATIONS

 

Packet Pg. 39

 

 

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 41 of 59

=

 

Section 2. Bonds of the Town in the principal amount of $1,715,000 are hereby
authorized to be issued pursuant to the provisions of the Local Finance Law, constituting Chapter 33-a of

the Consolidated Laws of the State of New York (herein called the “Law”), to finance said appropriation.
Section 3. The following additional matters are hereby determined and declared:

(a) The existing building is of at least Class “B” construction as defined by Section 11.00
a. 11. (b) of the Law, and the period of probable usefulness applicable to the specific object or purpose for
which the bonds authorized by this resolution is to be issued within the limitations of Section 11.00 a.
12.{a)(2) of the Law, is fifteen (15) years.

{b) The proceeds of the bonds herein authorized and any bond anticipation notes issued
in anticipation of said bonds may be applied to reimburse the Town for expenditures made after the
effective date of this resolution for the purpose for which said bonds are authorized, The foregoing
statement of intent with respect to reimbursement is made in conformity with Treasury Regulation

Section 1.150-2 of the United States Treasury Department.

(c) The proposed maturity of the bonds authorized by this resolution will exceed five {5)

years,

Section 4. Each of the bonds authorized by this resolution and any bond anticipation
notes issued in anticipation of the sale of said bonds shall contain the recital of validity as prescribed by
Section 52.00 of the Law and said bonds and any notes issued in anticipation of said bonds shall be
general obligations of the Town, payable as to both principal and interest by gencral tax upon all the
taxable real property within the Town. The faith and credit of the Town are hereby irrevocably pledged
to the punctual payment of the principal of and interest on said bonds and any notes issued in anticipation
of the sale of said bonds and provision shall be made annually in the budget of the Town by appropriation
for (a) the amortization and redemption of the bonds and any notes in anticipation thereof to mature in

such year and (b) the payment of interest to be due and payable in such year.

Section 5. Subject to the provisions of this resolution and of the Law and pursuant to the

provisions of Section 21.00 of the Law relative to the authorization of bonds with substantially level or

TB November 27, 2018BOND APPROPRIATING $1,715,00 FOR STREET COMMUNITY CENTER

RENOVATIONS
Packet Pg. 40

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 42 of 59

declining annual debt service, Section 30.00 relative to the authorization of the issuance of bond
anticipation notes and Section 50.00 and Sections 56.00 to 60.00 and Section 168.00 of the Law, the
powers and duties of the Town Board relative to authorizing bond anticipation notes and prescribing the
terms, form and contents and as to the sale and issuance of the bonds herein authorized, and of any bond
anticipation notes issued in anticipation of said bonds, and the renewals of said bond anticipation notes,
and as to the execution of agreements for credit enhancements, are hereby delegated to the Supervisor, the

chicf fiscal officer of the Town.

Section 6. The validity of the bonds authorized by this resolution, and of any notes

issued in anticipation of the sale of said bonds, may be contested only if:

(a) such obligations are authorized for an object or purpose for which the Town is
not authorized to expend money, or

{b) the provisions of law which should be complied with at the date of the
publication of such resolution, or a summary thereof, are not substantially
complied with,

and an action, suit or proceeding contesting such validity is commenced within twenty days after the date
of such publication, or

(c) such obligations are authorized in violation of the provisions of the constitution.

Section 7, This bond resolution is subject to a permissive referendum and the Town

Clerk is hereby authorized and directed, within ten (10) days after the adoption of this resolution, to cause
to be published in “The Journal-News,” a newspaper having a general circulation within said Town and

hereby designated the official newspaper of the Town for such publication, and posted on the sign board

of the Town maintained pursuant to the Town Law, a Notice in substantially the following form:

TB November 27, 2018BOND APPROPRIATING $1,715,00 FOR STREET COMMUNITY CENTER
RENOVATIONS

 

 

2.9

 

 

Packet Pg. 41

 

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 43 of 59

TOWN OF CLARKSTOWN, NEW YORK

PLEASE TAKE NOTICE that on November 27, 2018, the Town Board of the Town of

Clarkstown, in the County of Rockland, New York, adopted a bond resolution entitled:

“Bond resolution of the Town of Clarkstown, New York, adopted
November 27, 2018, authorizing Street Community Center
Renovations - Phase IE, stating the estimated maximum cost thereof
is $1,715,000, appropriating said amount for such purpose, and
authorizing the issuance of bonds in the principal amount of
$1,715,000 to finance said appropriation,”

an abstract of which bond resolution concisely stating the purpose and effect thereof, being as follows:

FIRST: AUTHORIZING said Town to finance the cost of Street Community Center
Renovations - Phase I including impravements to the Middle and North Wings of the Community Center
and the parking lot, comprising demolition, masonry, light gauge framing, windows, painting, flooring,
roofing, electric, plumbing, carpentry, mill work, asbestos abatement and testing, paving ,security in ihe
form of cameras and swipes, fire and alarm system installation, furniture and exercise equipment;
STATING the estimated maximum cost thereof, including preliminary costs, and costs incidental thereto
and the financing thereof, is $1,715,000; APPROPRIATING said amount for such purpose; STATING
the plan of financing includes the issuance of $1,715,000 bonds of the Town to finance said
appropriation, and the levy of a tax upon all the taxable real properly within the Town to pay the principal
of said bonds and interest thereon:

SECOND: AUTHORIZING the issuance of bonds in the priucipal amount of $1,715,000
pursuant to the Local Finance Law of the State of New York to finance said additional appropriation;

THIRD: DETERMINING and STATING the period of probable usefulness applicable to
the purpose for which said bonds are authorized to be issued is fifteen (15) years; the proceeds of said
bonds and any bond anticipation notes issued in anticipation thereof may be applied to reimburse the
Town for expenditures made after the effective date of this bond resolution for the purpose for which said
bonds are authorized; and the proposed maturity of said bonds will exceed five (5) years;

FOURTH: DETERMINING that said bonds and any bond anticipation notes issued in
anticipation of said bonds shail be general obligations of the Town; and PLEDGING to their payment the
faith and credit of the Town;

FIFTH: DELEGATING to the Supervisor the powers and duties as to the issuance of
said bonds and any bond anticipation notes issued in anticipation of said bonds, or the renewals thereof;
and

SIXTH: DETERMINING that the bond resolution is subject to a permissive referendum.

DATED: November 27, 2018

Justin Sweet
Town Clerk

TB Novernber 27, 2018BOND APPROPRIATING $1,715,00 FOR STREET COMMUNITY CENTER
RENOVATIONS

 

 

2.9 |

 

 

Packet Pg. 42

 

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 44 of 59

Section 8, The Town Clerk is hereby authorized and directed to cause said bond
resolution to be published, in summary, after said bond resolution shall take effect, in the newspaper
referred to in Section 7 hereof, and hereby designated the official newspaper for said publication, together

with a Notice in substantially the form as provided by Section 81.00 of the Law.

 

TMM
RESULT: ADOPTED [UNANIMOUS]
MOVER: Bonald Franchino, Councilman
SECONDER: Peter Bradley, Councilman
AYES: Hoehmann, Borel, Bradley, Franchino, Carroll

 

 

 

TB November 27, 2018BOND APPROPRIATING $3,715.00 FOR STREET COMMUNITY CENTER
RENOVATIONS

 

 

Packet Pg. 43

 

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 45 of 59

 

(596-2018)
Authorizing the Purchasing Agent to Advertise Bid (#2-2019 - Fireworks
Display)

RESOLVED, that the Authorized Purchasing Agent is hereby authorized to advertise for bids for:

BID#2-2019 - FIREWORKS DISPLAY

Bids to be returnable to the office of the Authorized Purchasing Agent, 10 Maple
Avenue, New City, New York at A.M. on TO BE DETERMINED

at which time bids will be opened and read, and be it

FURTHER RESOLVED, that bid specifications and proposal documents can be

obtained at the office of the Purchasing Department.

DATE: November 27, 2018
TMM

 

 

 

RESULT: ADOPTED [UNANIMOUS]

MOVER: Patrick Carroll, Councilman

SECONDER: Peter Bradley, Councilman

AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll

 

 

TB November 27, 2018 ADVERTISE BID - #2-2019 - FIREWORKS DISPLAY

 

[ Packet Pg. 44
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 46 of 59

 

2.11

 

 

 

 

(597-2018)
Authorizing Purchasing Agent to Advertise Bid (#3 - 2019 - Pool Chemicals)

RESOLVED, that the Authorized Purchasing Agent is hereby authorized to advertise for bids for:

BID#3-2019 - POOL CHEMICALS

Bids to be returnable to the office of the Authorized Purchasing Agent, 10 Maple
Avenue, New City, New York at ___ A.M. on TO BE DETERMINED

at which time bids will be opened and read, and be it

FURTHER RESOLVED, that bid specifications and proposal documents can be

obtained at the office of the Purchasing Department.

DATE: November 27, 2018

 

TMM
RESULT: ADOPTED [UNANIMOUS]
MOVER: Frank Borelli, Patrick Carroll
SECONDER: Peter Bradley, Councilman
AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll

 

 

‘|B November 27,2018 ADVERTISE BID - #3-2019 POOL CHEMICALS

 

Packet Pg. 45
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 47 of 59

 

(598-2018)

2.12

 

Authorizing Purchasing Agent to Advertise Bid (#4-2019 - Athletic Field and

Turf Maintenance)

RESOLVED, that the Authorized Purchasing Agent is hereby authorized to advertise for bids for:

BID#4-2019 - ATHLETIC FIELD AND TURF MAINTENANCE

Bids to be returnable to the office of the Authorized Purchasing Agent, 10 Maple

Avenue, New City, New York at A.M.on TOBE DETERMINED

at which time bids will be opened and read, and be it

FURTHER RESOLVED, that bid specifications and proposal documents can be

obtained at the office of the Purchasing Department.

DATE: November 27, 2018

FMM

 

RESULT;
MOVER;
SECONDER:
AYES:

 

ADOPTED (UNANIMOLS]

Patrick Carroll, Councilman

Peter Bradley, Councilman

Hoehmano, Borelli, Bradley, Frenchino, Carroll

 

 

TB November 27, 2018ADVERTISE BID - #4-2019 - ATHLETIC FIELD AND TURF

MAINTENANCE

 

 

Packet Pg. 46

 

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 48 of 59

[243]

 

(599-2018)
Authorizing Purchasing Agent to Advertise Bid (#5-2019 - Groundskeeping
and Landscape Supplies)

RESOLVED, that the Authorized Purchasing Agent is hereby authorized to advertise for bids for:

BiN#5-2019 - GROUNDSKEBPING AND LANDSCAPE SUPPLIES

Bids to be returnable to the office of the Authorized Purchasing Agent, 10 Maple
Avenue, New City, New York at _ AM.on TOBE DETERMINED |

al which time bids will be opened and read, and be it

FURTHER RESOLVED, that bid specifications and proposal documents can be

obtained at the office of the Purchasing Department.

DATE: November 27, 2018

 

 

77MM
RESULT: ADOPTED [UNANIMOUS]
MOVER: Patrick Carroll, Councitman
SECONDER: Peter Bradiey, Councilman
AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll :

TB November 27, 2018ADVERTISE BID - #5-2019 - GROUNDSKEEPING AND LANDSCAPE

SUPPLIES
Packet Pg. 47

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 49 of 59

2.14

 

 

(600-2018)
Authorizing Purchasing Agent to Advertise Bid (#6-2019 - First Aid/Safety
Supplies)

RESOLVED, that the Authorized Purchasing Agent is hereby authorized to advertise for bids for:

BID#6-2019 - FIRST AID/SAFETY SUPPLIES

Bids to be returnable to the office of the Authorized Purchasing Agent, 10 Maple
Avenue, New City, New York at _ A.M. on TO BE DETERMINED

at which time bids will be opened and read, and be it

FURTHER RESOLVED, that bid specifications and proposal documents can be

obtained at the office of the Purchasing Department,

DATE: November 27, 2018
TMM

 

RESULT: ADOPTED [UNANIMOUS]

MOVER: Patrick Carroll, Councilman

SECONDER; Peter Bradley, Councilman

AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll

 

 

TB November 27, 2018ADVERTISE BID - 46-2019 - FIRST AID/SATETY SUPPLIES

Packet Pg. 48 |

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 50 of 59

[2s]

 

(601-2018)
Authorizing Purchasing Agent to Advertise Bid (#7-2019 - Work Clothing)

RESOLVED, that the Authorized Purchasing Agent is hereby authorized to advertise for bids for:

BID#7-2019 - WORK CLOTHING

Bids to be returnable to the office of the Authorized Purchasing Agent, 10 Maple
Avenue, New City, New York at A.M. on TO BB DETERMINED

at which time bids will be opened and read, and be it

FURTHER RESOLVED, that bid specifications and proposal documents can be

obtained at the office of the Purchasing Department,

DATE: November 27, 2018

 

TMM
| RESULT: ADOPTED [UNANIMOUS] —
| MOVER: Patrick Carroll, Councilman
| SECONDER: Peter Bradley, Councilman
AYES: ____ Hoehmann, Borelli, Bradley, Franchino, Carroll

 

TB Noveinber 27, 2018 ADVERTISE BID - i/7-2019 - WORK CLOTHING

 

 

Packet Pg. 49

 

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 51 of 59

 

(602-2018)
Authorizing Purchasing Agent to Advertise Bid (#8-2019 - Highway Signing
and Road Maintenance Supplies)

RESOLVED, that the Authorized Purchasing Agent is hereby authorized to advertise for bids for:

BID#8-2019 - INGLEWAY SIGNING AND ROAD MAINTENANCE SUPPLIES

Bids to be returnable to the office of the Authorized Purchasing Agent, 10 Maple
Avenue, New City, New York at __ A.M. an TOBE DETERMINED

at which time bids will be opened and read, and be it

FURTHER RESOLVED, that bid specifications and proposal documents can be

oblaincd at the office of the Purchasing Department,

DATE: November 27, 2018
IMM

 

 

 

RESULT: ADOPTED {UNANIMOUS]

MOVER; Patrick Carroll, Councilman

SECONDER: Peter Bradley, Councilman

AYES: Hoehmann, Borelti, Bradley, Franchino, Carroll |

 

TB November 27, 2018ADVERTISE BID - #8-2019 - HIGHWAY SIGNING AND ROAD
MAINTENANCE SUPPLIES

 

Packet Pg. 50

 

 

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 52 of 59

 

2.17

 

 

 

 

(603-2018)
Authorizing Execution and Acceptance of Stormwater Maintenance
Agreement Regarding Durso Properties Site Plan (Tap Map Designation:
35.14-1-50.2)

WHEREAS, based upon the recommendation of the Department of Environmental Control and as
a condition to the approval of the final map by the Planning Board with regard to the Durso Properties
LLC site plan, (35.14-1-50,.2), Durso Properties LLC, as applicant, has provided a stormwater control
facility maintenance agreement to the Town, and

WHEREAS, the First Deputy Director of the Department of Environmental Control has
recommended acceptance of said conveyance; and the Town Attorney has advised that the document is in
proper legal form;

NOW, TIZEREFORE, be it

RESOLVED, that the Town Board of the Town of Clarkstown hereby authorizes the Supervisor
to execute the stormwater control facility maintenance agreement, and be it

FURTHER RESOLVED, that the Town Board of the Town of Clarkstown hereby accepts the
enTaar control facility maintenance agreement from Durso Propertics LLC, in connection with the
Durso Properties LLC site plan and orders it recorded in the Rockland County Clerk's Office, subject to
the receipt of recording fees.
Dated: November 27, 2018

TB 11-27-18 TA RES Durso Properties LLC Stormwater Agree-sk

 

TMM
RESULT: ADOPTED [UNANIMOUS}
MOVER: Frank Borelii, Councilman
SECONDER: Peter Bradley, Councilman
AYES: Hochmann, Borclli, Bradley, Franchino, Carroll

 

 

 

 

TB November 27, 2018STORMWATER AGREEMENT - DURSO PROPERTIES

 

Packet Pg. 51

 

 

 
Fd
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 53 of 59

 

(604-2018)
Resolution and Special Findings Granting a Special Permit to RO-DYLL
Realty LLC to Construct Apartments Over Retail Space in the Congers
Overlay District

WHEREAS, RO-DYLL Realty LLC has submitted a petition for a special permit to the Town
Board of the Town of Clarkstown, pursuant to Section 290,.7,2 of the Town Code of the Town of
Clarkstown, to grant a special permit to allow three one-bedroom apartments above retail space. The
property is located at 44-46 Lake Road, Congers, New York, and is located within the Congers Overlay
District and designated on the Clarkstown Tax Map as 44.15-3-10, and

WHEREAS, the Petitioner had been previously granted a special permit by the Town Board on
September 20, 2011 pursuant to resolution 511-2011. The Petitioner had not commenced construction and
this prior special permit expired pursuant to Town 290-30. The present petition is a re-application for the
same special permit that was granted in 2011, and

WHEREAS, by Resolution dated November 13, 2018, a public hearing was duly scheduled and
thereafter held by the Town Board of the Town of Clarkstown on November 27, 2018, at which time all
parties in inferest were heard, and

WHEREAS, the Town Board has received a recommendation from the Clarkstown Planning
Board, agent for the Town Board with respect to the New York Statc Environmental Quality Review Act
(SEQRA), dated June 23, 2011, in which the Planning Board concluded that the proposed site plan, which
included the special permit use, is au unlisted action and will not have a significant adverse environmental
impact and the Planning Board, by resolution re-affirmed the aforementioned determination on August 8,
2018, and the Town Board has considered such report in making its decision herein, and

WHEREAS, the Town Board reterred the petition to the Rockland County Commissioner of

Planning for review, which advised, by memo dated June 14, 2011, that all required permits must be

TB November 27, 2018 SPECIAL PERMIT - RO-DYLL

Packet Pg. 52 |

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 54 of 59

2.18

 

abtained from the County of Rockland Deparument of Highways, and

WHEREAS, the Town of Clarkstown Planning Board, by Resolution dated June 22, 2011,
recommended that the Town Board grant the Petition;

NOW, THEREFORE, be it

RESOLVED, that based upon the recommendation of Clarkstown Planning Board, dated June 23,
2011, the Town Board hereby determines that issuance of the special permit to RO-DYLL Realty LLC is
an unlisted action and that the use allowed by the special permit will not have an adverse impact on the
environment, and hereby adopts and reaffirms the negative declaration adopted by the Planning Board,
and be it

FURTHER RESOLVED, that the Town Board makes the following Special Findings pursuant to
Section 290-ISB of the Zoning Local Law of the Town of Clarkstown:

1, The property is located within the Congers Hamlet Overlay District in which apartments
over retail space are permitted by special permit of the Town Board, and the development furthers the
goals and objectives of the Comprehensive Plan and shall be properly located with respect to

transportation, water supply, waste disposal, fire and police protection and other public facilities:

2. The proposed construction of the lot will improve the aesthetics of the parcel;

3, Potential impact includes Stormwater run-off and loss of existing vegetation;

4, Drainage analysis indicates that run-off is adequately mitigated by the installation

of drywells;

5. Tree removal should be mitigated on-site as much as practicable by new landscaping, and

by contribution to the tree fund as required by the Tree Protection Ordinance;

NOW, THEREFORE, be it

RESOLVED, that a Special Permit to construct three (3) apartments over retail space in the
Congers Overlay District as defined in Section 290.7.2 of the Town Code of the Town of Clarkstown is
hereby GRANTED to ihe applicant subject to the following conditions:

A, Applicant must comply at all times with Section 290-15 and all other applicable

provisions of the Zoning Local Law of the Town of Clarkstown;

TB November 27, 2018 SPECIAL PERMIT - RO-DYLL

| Packet Pg. 53

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 55 of 59

 

2.18

 

 

 

B, Applicant shall return to the Clarkstown Planning Board for final site plan approval;

C. Applicant shall comply with requirements of the Rockland County Department of Highways
and obtain any required permits;

D, That the Applicant shall comply with all requirements of its approved site plan and remain in
compliance at al} times;

E. The Applicant shall comply with all other provisions of Jaw with respect to the
apartments over retail space, including, bui not limited to, provisions regarding rental preferences, and be
it

FURTHER RESOLVED, that the within Special Findings and Resolution setting forth the
reasons for granting said Special Permit shal! constitute a written report to be filed with the Town Clerk.

TOWN BOARD, TOWN OF CLARKSTOWN

By:
George Hochmann, Supervisor

 

Dated: November 27, 2018

TB 11-27-18 TA RES RO-DYLL Special Permit-sk

 

 

TMM
RESULT: ADOPTED [UNANIMOUS| - 7 .
MOVER: Frank Borelli, Patrick Carroll
SECONDER: Donald Franchino, Councilman |
| AYES: Hochmann, Borelli, Bradley, Franchino, Carrol i
TB November 27, 2018 SPECIAL PERMIT - RO-DYLL

[Packet Pg. 54 |

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 56 of 59

2.19

 

 

(605-2018)
Amending Town Board Resolution #374-2016 General Vehicle Policy
Regarding the Use of Town Vehicles by Employees of the Town of Clarkstown

WHEREAS, Town Board resolution 4374-2016 updated Town policies and procedures with
respect to the use of Town owned vehicles; and

WHEREAS, the policy restricts the use of vehicles on a twenty four (24) hour basis to certain
personnel so that “they may be able to respond to urgent situations that require an immediate official
response by the Town” and

WHEREAS, paragraph H of the General Vehicle Policy states “No Town employee who resides
outside of the Town of Clarkstown shall have a vehicle assigned on a twenty-four (24) hour basis
irrespective of job title” and

WHEREAS, Town Sewer Department personnel assigned to emergency standby rotation are
often required to respond to urgent situations that require an immediate response;

NOW THEREFORE BE IT RESOLVED, that Schedule “A” of the Town's General Vehicle
Policy listing positions authorized for twenty four (24) hour vehicle use be amended to include “One
Sewer Department staff member assigned to emergency standby rotation as the primary contact”; and

BE IT FURTHER RESOLVED, that paragraph H of the General Vehicle Policy be revised to
state “No Town employec who resides outside of the County of Rockland shall have a vehicle assigned
on a twenty-four (24) hour basis irrespective of job title”.

Dated: November 27, 2018

 

 

 

 

TMM

RESULT: ADOPTED (UNANIMOUS]

MOVER: Peter Bradley, Patrick Carroll

SECONDER: Donald Franchino, Councilman

AYES: Hoehmann, Boreth, Bradley, Franchino, Carroll
TB November 27, 2018 AMENDING VEHICLE USE POLICY

 

 

Packet Pg. 55

 

 
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 57 of 59

 

2.20

 

 

(606-2018)
Granting Certificates of Sewer Registration

WHEREAS, the following have applied for Certificates of Registration pursuant to §236-48 of the Town
Code of the Town of Clarkstown:

PAVING SOLUTIONS, INC.
548 Route 17M
Monroe, NY 10950

Baruch Reich, Owner,

PEARL RIVER PLUMBING, HEATING & ELECTRIC d/b/a BERTUSSI’S
60-70 Dexter Plaza
Pearl River, NY 10965

Louis Bertussi, Vice President,

STEVE’S MASONRY, INC.
PO Box 22
Montvale, NJ 07645
Steven Slackman, President

R.R, PLUMBING SERVICES CORP. d/b/a ROTO TOOTER
525 Waverly Avenue
Mamaroneck, NY 10543

Terrence R. O'Shea, Owner

NOW, THEREFORE, be it

RESOLVED, that the Town Board hereby authorizes the issuance of Certificates of Registration
as follows:

#19-4: PAVING SOLUTIONS, INC,

#19-5; PEARL RTVER PLUMBING, HEATING & ELECTRIC d/b/a BERTUSSI'S

#19-6: STEVR’S MASONRY, INC.

#19-7; R.R, PLUMBING SERVICES CORP, d/b/a ROTO ROOTER

DATED: November 27, 2018
TB 11.27.18 Certs of Regis LZ

 

 

 

 

TMM

RESULT: ADOPTED [UNANIMOUS]

MOVER: Frank Borelli, Councilman

SECONDER: Peter Bradley, Councilman

AYES: Hoehrnann, Borelli, Bradley, Franchino, Carroll
TB November 27, 2018 SEWER REGISTRATIONS #4-7 2019

 

[Packet Py.56 |
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 58 of 59

2.21

 

(607-2018)
Accepting the Resignation of Francis Voce, Police Officer, Clarkstown Police
Department, Effective and Retroactive November 13, 2018

RESOLVED, that the resignation of Francis Voce - Police Officer - Town of Clarkstown Police

Department - is hereby accepted effective and retroactive to November 13, 2018.

DATED: November 27, 2018
P
TMM

 

 

RESULT: ADOPTED [UNANIMOUS]
MOVER: Peter Bradley, Councilman
SECONDER: Frank Borelli, Councilman
| AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll

 

TB November 27,2018 PERSONNEL -- FRANCIS VOCE, RESIGNATION

 

[ Packet Pg. 57 |
Case 7:20-cv-01399-NSR Document 1-7 Filed 02/18/20 Page 59 of 59

 

2.22

 

 

 

 

(608-2018)
Accepting the Resignation of Pierrot Guillaume, Municipal Bus Driver, Part
Time, Mini Trans, Effective and Retroactive November 19, 2018

RESOLVED, that the resignation of Pierrot Guillaume, Municipal Bus Driver P/T - Mini

‘Transportation - is hereby accepted effective and retroactive to November 19, 2018.

DATED: November 27, 2018
P
TMM

 

| RESULT: ADOPTED ([UNANIMOUS|
MOVER: Patrick Carroll, Councilman
SECONDER: Peter Bradley, Councilman
AYES: Hoehmann, Borelli, Bradley, Franchino, Carroll

 

TB November 27, 2018PERSONNEL -- PIERROT GUILLAUME RESIGNATION

[ Packet Pg. 58

 
